Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
joining element in claim 1, which is interpreted as a rivet and equivalents thereof;
structural element in claim 1, which is interpreted as an opening, structure with an opening and equivalents thereof;
linear guidance device in claims 2 and 3, although corresponding structure was not found in the specification;
drive equipment in claims 1 and 7, which is interpreted as a spring or a pneumatic, hydraulic and/or electrical drive and equivalents thereof;
feeding device in claim 5, which is interpreted as a hose and equivalents thereof; and
transfer device in claim 6, which is interpreted as gripping arms and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The recitations of linear guidance device in claims 2 and 3 and rotation device in claim 2 are not enabled.  These recitations include generic placeholders and functional language as noted above but corresponding structure was not disclosed such that the subject matter was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scopes of claims 1-3 and 5-7 are not definite.  The scopes and structure of linear guidance device in claims 2 and 3 and rotation device in claim 2 are not definite.  These recitations include generic placeholders and functional language as noted above but corresponding structure was not disclosed such that it is not definite what subject matter is claimed.  
Allowable Subject Matter
Claims 1, 5-7 and 12-14 are allowed.
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 01/24/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments. 
The remarks then address the claim interpretations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The remarks state that structural element in claim 1 corresponds to an opening, structure with an opening and equivalents thereof as noted above. 
The remarks then note that, with respect to the "first linear guidance device" of claim 2 and the "second linear guidance device" of claim 3, the Examiner maintains that there is no corresponding structure. The remarks assert that Figs. 1 and 2 of the present Application depict the first linear guidance device as being slidable along shafts perpendicular to the joining direction and the second linear guidance device as being slidable along shafts in the joining direction such that adequate structure is provided to support the terms "first linear guidance device" and "second linear guidance device." However, the remarks only describe the function or capability of the linear guidance devices as being slidable, rather than identifying corresponding structure. 
The remarks next note that, with regard to the "rotation device" of claim 2, such term is hereby cancelled without prejudice or disclaimer merely for purposes of expediting prosecution. 
The remarks then state that, with regard to the "feeding device" of claim 5, the Examiner maintains that it is disclosed by a hose and equivalents thereof and that Applicant also refers to the additional disclosure set forth on pg. 8 of the specification without further elaboration.
The remarks then address the previous rejections of claims 2 and 3 under 35 U.S.C. 112(a). The remarks state that the Examiner maintains that the linear guide devices of claims 2 and 3 and the rotation device of claim 2 are not described in the specification in such a way to enable one skilled in the art to make or use the invention and that, as set forth above, however, Figs. 1 and 2 of the present Application depict the first linear guidance device as being slidable along shafts perpendicular to the joining direction and the second linear guidance device as being slidable along shafts in the joining direction. The remarks assert that this depiction in combination with the disclosure related thereto would enable one skilled in the art to make and/or use the invention and that Applicant traverses the rejection with regard to the first and second linear guidance devices. However, as noted above, the remarks only describe the function or capability of the linear guidance devices as being slidable, rather than identifying corresponding structure such that the rejections are maintained. The remarks then state that Applicant hereby adds claims 12 and 13 to recite analogous subject matter as claims 2 and 3 but without the use of the specific terms "first linear guidance device" and "second linear guidance device" and that the movement recited in each of claims 12 and 13 is clearly depicted/supported by the movement of the elements shown in Figs. 1 and 2 and the related disclosure. Clams 12 and 13 are allowed as indicated above. The remarks next state that, with regard to the "rotation device" of claim 2, such term is hereby deleted merely for purposes of expediting prosecution and that Applicant submits that one skilled in the art would understand this term for at least analogous reasons as set forth in the previous response; however, this point is moot since the language at issue has been removed.
The remarks then address the previous rejections of claims 1-3 and 5-7 under 35 U.S.C. 112 (b). The previous rejections of claims 1 and 5-7 are moot based on the present amendments. The remarks state that, with regard to claims 2 and 3, Applicant hereby amends the claims for clarification, i.e., the first linear guidance device causes the retention device to move perpendicular to the joining direction and the second linear guidance device causes the retention device to move in the joining direction and that such recitations regarding movement of the retention device are not indefinite. However, the claimed structure is presently indefinite as set forth and explained above. As noted above, the remarks only describe the function or capability of the linear guidance devices as being slidable, rather than identifying corresponding structure such that the rejections are maintained.
The remarks then address the prior art rejections. The remarks note and explain the amendments to claim 1 and claimed subject matter. The remarks then discuss the previous rejection as obvious over Murai in view of Edwards. The remarks discuss Murai and Edwards and explain how the amended subject matter of claim 1 would not have been obvious over Murai in view of Edwards. The remarks also briefly discuss and explain the dependent claims and how they would not have been obvious as well. As noted above, claims 1 ,5-7 and 12-14 are allowed and claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        June 8, 2022